Citation Nr: 0611923	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative 
arthritis of the right hip, status post right hip 
replacement.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative 
arthritis of the left hip, status post left hip replacement.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for post-operative residuals 
of a total left hip replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  The veteran's claims folder was 
subsequently transferred to the RO in Waco, Texas. 

This claim was remanded by the Board in October 2005 pursuant 
to the veteran's hearing request.

In February 2006, the veteran participated in a Travel Board 
hearing in Waco, Texas with the undersigned.  A transcript of 
that hearing has been associated with the claims folder.

Pursuant to a February 2006  motion and the Board's granting 
thereof in April 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


After a thorough review of the claims folder, the Board has 
determined that this case must be remanded for further 
adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), that VA must notify a claimant of the 
evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

The Board finds that the notice letters sent to the veteran 
in March 2005 and March 2006 did not comply with the new 
requirements under Kent.  Therefore, this case must be 
remanded with regard to the veteran's claims to reopen for 
service connection for degenerative arthritis of the 
bilateral hips, status post bilateral hip replacements.

It also does not appear that the RO attempted to obtain the 
Social Security Administration records referred to by the 
veteran on his January 2003 VA Form 9.  The veteran stated 
that he was considered totally disabled by his bilateral 
arthritis of the hips.  Pursuant to Littke v. Derwinski, 1 
Vet.App. 90 (1990), the RO should obtain all records 
associated with such determination.  The Board notes that it 
has been resolved in various cases, essentially, that 
although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Masors v. Derwinski, 2 Vet. App. 181 (1992) and Brown 
v. Derwinski, 2 Vet. App. 444 (1992).

According to 38 U.S.C.A. § 1151 (West Supp. 2005), when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of his own willful misconduct or 
failure to follow instructions, and the injury or aggravation 
results in additional disability, then compensation shall be 
awarded in the same manner as if the additional disability 
was service connected, i.e., in the same manner as if the 
additional disability was due to an injury or disease that he 
had incurred during his active military service.

It must be borne in mind that the veteran did not file his 
claim for section 1151 compensation until September 2001.  
Accordingly, he must show fault or negligence on the part of 
VA in providing the medical treatment in question to prevail 
in his appeal.  See 38 U.S.C.A. § 1151 (West Supp. 2005) (a 
showing of fault or negligence is necessary for recovery of 
claims filed on or after October 1, 1997).  Only if he had 
filed his claim prior to that date would this not be 
necessary.  See Brown v. Gardner, 115 S. Ct. 552 (1994), 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584, 586-88 (1991); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Medical reports from the VA Medical Center (VAMC) in Dallas, 
Texas indicate that the veteran was operated on in July 1990 
for revision of right total hip replacement and surgery in 
April 1991 for a left total hip replacement.  X-ray reports 
of May 1991 showed the left total hip replacement as well-
seated.  X-ray reports of April 1994 described good 
prosthesis position of both hips with no evidence of trauma.  
X-rays of November 2000 revealed a two centimeter discrepancy 
in the level of the knee joints with the left side inferior 
to the right side.  X-rays of April 2001 indicated 
questionable loosening of the left due to wear of both hip 
replacements.  X-rays of October 2001 showed resected 
proximal left femur replaced by metallic prosthesis in good 
position with normal anatomical relationships about the hip 
joint.

The veteran maintains that due to VA treatment in April 1991 
for his left total hip replacement, he was required to obtain 
special orthopedic shoes to compensate for the 3/4 inch 
discrepancy between his right and left leg.  A request for 
prosthetic services Form 10-2431, dated in November 1991, 
noted this problem.  He also stated that he is in constant 
pain and has significant loss of range of motion of the left 
hip.

The veteran submitted a statement from R.S., M.D., dated in 
December 2004, which indicated the veteran suffered from 5/8 
inch lengthening on the left leg compared to the right.  AP 
and lateral x-rays of his left hip indicated an Intermedics 
type cementless reconstruction was in place with evidence of 
eccentric wear involving his polyethylene liner.  The 
physician diagnosed the veteran with mechanical complication, 
orthopedic implant, eccentric polyethylene wear and left hip 
arthroplasty.

Given the veteran's current disabilities, the veteran's 
claims folder should be given to a VA examiner who can 
provide a medical opinion speaking to the care that the 
veteran received at the VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).

2.  The AMC must obtain any records 
associated with his alleged award of 
disability compensation from the Social 
Security Administration.  If no such records 
exist, a statement to that effect must be 
placed in the claims folder.

3.  The veteran's claims folder should then 
be provided to a VA examiner to answer the 
following questions.  Based on a review of 
all of the records in the claims folder, to 
include the April 1991 left total hip 
replacement surgery and subsequent 
rehabilitation, 

(a) Does the veteran currently have 
additional left hip disability as 
compared to his medical state prior to 
the April 1991 surgery, and, if so 

(b) Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider when 
conducting that surgery (that is - did 
the pelvic fracture result from 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's 
part)?

4.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claims.  If any such action 
does not resolve the claims, issue the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

